Title: To Thomas Jefferson from Thomas Barclay, 31 March 1786
From: Barclay, Thomas
To: Jefferson, Thomas



Dear Sir
Madrid 31st. March 1786

I have not any thing of Consequence to trouble you with that is not contained in the inclosed Copy of what I wrote Mr. Adams the 27th. to which I beg leave to refer you. We have not yet heard from Mr. Lamb since he sailed, but I think a few days will bring Mr. Carmichael some Letters from him; His Business here was very public, and ours is no Secret. Don Gabriel spoke of it yesterday before several people. He remarked that there was not  a great deal to be learned by making such a Voyage, and hoped we would succeed in our Expectations.
The only political Subjects which engage the attention of the people here are the coolness that subsists between this Court and that of Naples, and the Accession of Spain to the treaty with France and Holland. It seems more than probable that this Accession will take place, notwithstanding the vigorous Efforts to prevent it; and the probable Consequences will be a treaty between Russia, Denmark, and England; At least there are some appearances that such Events are not impossible. You will excuse me for saying any thing on Matters concerning which you have probably better information than I can give you, and believe me sincerely, Dear Sir, Your most obdt. humble servant,

Thos. Barclay

